Exhibit 10.5

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) is made and effective as of March 13,
2015 (the “Effective Date”) by and between Princeton Investment Advisors, LLC, a
Delaware limited liability company (the “Licensor”) and Princeton Capital
Corporation, a Maryland corporation (the “Licensee”) (each a “party,” and
collectively, the “parties”).

 

RECITALS

 

WHEREAS, Licensor has certain common law rights in the trade name “Princeton”
(the “Licensed Name”);

 

WHEREAS, the Licensee is a closed-end investment company that intends to elect
to be treated as a business development company under the Investment Company Act
of 1940, as amended;

 

WHEREAS, pursuant to the Investment Advisory Agreement, dated as of March 13,
2015, by and between the Licensor and the Licensee (the “Advisory Agreement”),
the Licensee has engaged the Licensor to act as the investment advisor to the
Licensee; and

 

WHEREAS, the Licensee desires to use the Licensed Name in connection with the
operation of its business, and the Licensor is willing to permit the Licensee to
use the Licensed Name, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Article 1
LICENSE GRANT

 

1.1 License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to the Licensee, a non-exclusive, royalty-free, license to use the
Licensed Name solely as an element of the Licensee’s own company name and in
connection with the conduct of its business. Except as provided above, neither
the Licensee nor any affiliate, owner, director, officer, employee, or agent
thereof shall otherwise use the Licensed Name or any derivative thereof without
the prior express written consent of the Licensor in its sole and absolute
discretion. All rights not expressly granted to the Licensee hereunder shall
remain the exclusive property of Licensor.

 

1.2 Licensor’s Use. Nothing in this Agreement shall preclude Licensor, its
affiliates, or any of its respective successors or assigns from using or
permitting other entities to use the Licensed Name whether or not such entity
directly or indirectly competes or conflicts with the Licensee’s business in any
manner.

 



 

 

 

Article 2
OWNERSHIP

 

2.1 Ownership. The Licensee acknowledges and agrees that Licensor is the owner
of all right, title, and interest in the Licensed Name, and all such right,
title, and interest shall remain with the Licensor. The Licensee shall not
otherwise contest, dispute, or challenge Licensor’s right, title, and interest
in the Licensed Name.

 

2.2 Goodwill. All goodwill and reputation generated by Licensee’s use of the
Licensed Name shall inure to the benefit of Licensor. The Licensee shall not by
any act or omission use the Licensed Name in any manner that would tend to
denigrate, disparage, tarnish, present in a false light, or otherwise reflect
negatively on the Licensed Name, the Licensor or its business or reputation.
Except as expressly provided herein, neither party may use any trademark or
service mark of the other party without that party’s prior written consent,
which consent shall be given in that party’s sole discretion.

 

Article 3
COMPLIANCE

 

3.1 Quality Control. In order to preserve the inherent value of the Licensed
Name, the Licensee agrees to use reasonable efforts to ensure that it maintains
the quality of the Licensee’s business and the operation thereof equal to the
standards prevailing in the operation of the Licensor’s and the Licensee’s
business as of the date of this Agreement. The Licensee further agrees to use
the Licensed Name in accordance with such quality standards as may be reasonably
established by Licensor and communicated to the Licensee from time to time in
writing, or as may be agreed to by Licensor and the Licensee from time to time
in writing.

 

3.2 Compliance With Laws. The Licensee agrees that the business operated by it
in connection with the Licensed Name shall comply in all material respects with
all laws, rules, regulations and requirements of any governmental body in the
United States of America (the “Territory”) or elsewhere as may be applicable to
the operation, advertising and promotion of the business, and that it shall
notify Licensor of any action that must be taken by the Licensee to comply with
such law, rules, regulations or requirements.

 

3.3 Notification of Infringement. Each party shall immediately notify the other
party and provide to the other party all relevant background facts upon becoming
aware of (i) any registrations of, or applications for registration of, marks in
the Territory that do or may conflict with the Licensed Name, and (ii) any
infringements, imitations, or illegal use or misuse of the Licensed Name in the
Territory.

 



2

 

 

Article 4
REPRESENTATIONS AND WARRANTIES

 

4.1 Mutual Representations. Each party hereby represents and warrants to the
other party as follows:

 

(a) Due Authorization. Such party is duly formed and in good standing as of the
Effective Date, and the execution, delivery and performance of this Agreement by
such party have been duly authorized by all necessary action on the part of such
party.

 

(b) Due Execution. This Agreement has been duly executed and delivered by such
party and, with due authorization, execution and delivery by the other party,
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.

 

(c) No Conflict. Such party’s execution, delivery and performance of this
Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the organizational documents of such party; (ii) conflict with or
violate any law or governmental order applicable to such party or any of its
assets, properties or businesses; or (iii) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.

 

4.2 Except as expressly set forth herein, Licensee acknowledges that neither the
Licensor nor any other person has made or makes any representation or warranty,
whether express, implied, statutory, or otherwise, all of which are expressly
disclaimed.

 

4.3 Licensee shall indemnify, defend, and hold harmless Licensor and its
affiliates, and its and their respective officers, directors, employees, agents,
successors, and assigns, from and against any claims, judgments, damages,
liabilities, settlements, losses, costs, and expenses, including attorneys’ fees
and disbursements arising from or relating to any breach by Licensee under this
Agreement.

 

Article 5
TERM AND TERMINATION

 

5.1 Term. This Agreement shall remain in effect only for so long as the Advisory
Agreement remains in effect.

 

5.2 Upon Termination. Upon expiration or termination of this Agreement, all
rights granted to the Licensee under this Agreement with respect to the Licensed
Name shall cease, and the Licensee shall immediately discontinue use of the
Licensed Name.

 

Article 6
MISCELLANEOUS

 

6.1 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither party may assign, delegate or otherwise transfer this Agreement or any
of its rights or obligations hereunder without the prior written consent of the
other party. No assignment by either party permitted hereunder shall relieve the
applicable party of its obligations under this Agreement. Any assignment by
either party in accordance with the terms of this Agreement shall be pursuant to
a written assignment agreement in which the assignee expressly assumes the
assigning party’s rights and obligations hereunder. Notwithstanding anything to
the contrary contained in this Agreement, the rights and obligations of the
Licensee under this Agreement shall be deemed to be assigned to a newly-formed
entity in the event of the merger of the Licensee into, or conveyance of all of
the assets of the Licensee to, such newly-formed entity; provided, further,
however, that the sole purpose of that merger or conveyance is to effect a mere
change in the Licensee’s legal form into another limited liability entity.

 



3

 

 

6.2 Independent Contractor. This Agreement does not give any party, or permit
any party to represent that it has any power, right or authority to bind the
other party to any obligation or liability, or to assume or create any
obligation or liability on behalf of the other party.

 

6.3 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the other party at
its principal office.

 

6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Texas applicable to contracts formed and to be
performed entirely within the State of Texas, without regarding the conflicts of
law principles or rules thereof, to the extent such principles would require to
permit the applicable of the laws of another jurisdiction. The parties
unconditionally and irrevocably consent to the exclusive jurisdiction of the
courts located in the State of Texas and waive any objection with respect
thereto, for the purpose of any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

6.5 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by all parties hereto.

 

6.6 No Waiver. The failure of either party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

 

6.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 



4

 

 

6.8 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument. Any party may deliver an executed
copy of this Agreement and of any documents contemplated hereby by facsimile or
other electronic transmission to another party and such delivery shall have the
same force and effect as any other delivery of a manually signed copy of this
Agreement or of such other documents.

 

6.10 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties with
respect to such subject matter.

 

6.11 Third-Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any third party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

[Remainder of Page Intentionally Blank]

 



5

 

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed as of
the Effective Date by its duly authorized officer.

 

  LICENSOR:       PRINCETON INVESTMENT ADVISORS, LLC         By: /s/ Alfred
Jackson   Name: Alfred Jackson   Title:         LICENSEE:      

PRINCETON CAPITAL CORPORATION



        By: /s/ Munish Sood   Name: Munish Sood   Title: Chief Executive Officer

 

 

 





 

